Case 1:18-cv-23830-FAM Document 12 Entered on FLSD Docket 10/17/2018 Page 1 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO.: 1:18-CV-23830-MORENO/LOUIS
YANIRA DIAZ RUBIO,

Plaintiff,
V.

UNIVISTA HOLDINGS INC and
IVAN HERRERA, individually

Defendants,
/

 

DEFENDANTS’ VERIFIED MOTION FOR SANCTIONS
AGAINST PLAINTIFF AND HER COUNSEL
FOR FILING AND PURSUING UNAUTHORIZED AND BASELESS LITIGATION

Defendants, UniVista Holdings Inc and Ivan Herrera, request that the Court impose
sanctions pursuant to its inherent authority and 28 U.S.C. §1927 against Plaintiff and her counsel
for not only filing, but also for pursuing this baseless litigation based on the following:

I. INTRODUCTION

The Plaintiff in this case, Yanira Diaz Rubio, filed a federal lawsuit against Defendants,
UniVista Holdings Inc and Ivan Herrera. [ECF No. 1.] Recently, Ms. Diaz Rubio testified in a
state court case that she had not spoken to Mr. Naranjo in months, and that she had not worked
for either of the named Defendants in this case within the three years immediately preceding the
filing of the above-captioned lawsuit. Plaintiffs testimony establishes that her counsel filed this
lawsuit without a legitimate basis in fact. Defendants, Univista Holdings and Ivan Herrera, take

their reputations seriously, and this lawsuit has caused them to retain counsel and will forever

blemish their reputations. The Court has the inherent power to sanction Plaintiff and her counsel
Case 1:18-cv-23830-FAM Document 12 Entered on FLSD Docket 10/17/2018 Page 2 of 8

for initiating and pursuing this baseless claim, and Defendants implore this Court to levy the
appropriate sanctions against Plaintiff and her counsel for their egregious behavior.
IJ. FACTS

1. Ms. Diaz Rubio worked for UNIVISTA HOLDINGS INC (commonly referred to
as “UniVista Holdings Corporate” and/or “UniVista Corporate”) from February 19, 2015 until
April 30, 2015.

2. Ms. Diaz Rubio did not complete her 90-day probationary period, and so her
employment with UniVista Holdings ended on April 30, 2015. (Notice of Termination attached
as Exhibit “A”’.)

3. Subsequently, on or about May 20" 2015, Ms. Diaz Rubio commenced
employment as a Customer Service Representative with Baluja Insurance Corp., a franchisee of
UniVista Insurance, and was terminated from her employment with Baluja Insurance Corp. on
January 7, 2017.

4. On May 22, 2018, Baluja Insurance Corp., and UniVista Franchise, Corporation
sued Ms. Diaz Rubio in the Circuit Court, in and for Miami-Dade County, for injunctive relief
and for damages as a result of her violating a non-compete agreement, as well as her
unscrupulous conduct during and after her employment. (Complaint attached as Exhibit “B’’.)

5. Alberto Naranjo, Esq. of the AN Law Firm, P.A. initially represented Ms. Diaz
Rubio in defense of the lawsuit brought against her in the Circuit Court for Miami-Dade County
until July 24, 2018 when new counsel commenced representing her. (Stipulation for Substitution

attached as Exhibit “C”.)
Case 1:18-cv-23830-FAM Document 12 Entered on FLSD Docket 10/17/2018 Page 3 of 8

6. _ Thereafter, on September 17, 2018, Mr. Naranjo, Esq. A., filed the Complaint in
this case on behalf of Ms. Diaz Rubio against UniVista Holdings Inc. and its owner, Ivan
Herrera. [ECF No. 1.]

% Therein, Ms. Diaz Rubio alleges that she worked for Defendants Univista
Holdings and Ivan Herrera in a claim for unpaid overtime wages in the amount of $10,449.00
that she claims to have earned between May 20, 2015 and January 11, 2017. /d.

8. UniVista Holdings and Mr. Herrera proceeded to retain my firm, Carrera and
Amador, P.A., to defend this case at a rate of $450 per hour.

9, We prepared and filed an Answer and Affirmative Defenses to the Complaint,
wherein the First Affirmative Defense made clear that Ms. Diaz Rubio had not worked for the
Defendants, UniVista Holdings and Mr. Herrera, during the three years prior to the filing of the
Complaint. [ECF No. 6.]

Subsequently, on October 8, 2018, the undersigned deposed Ms. Diaz Rubio in
prosecution of the claims of Baluja Insurance Corp against her in the Circuit Court case.

10. During her deposition, Ms. Diaz Rubio. provided the following material
testimony:

a. That she had not been employed by either UniVista Holdings or Mr.
Herrera since April 30, 2015;

b. That she was not owed any wages, commissions, overtime pay, nor any
other type of compensation by either defendant;

c. That she was paid exactly for all the hours worked.
Case 1:18-cv-23830-FAM Document 12 Entered on FLSD Docket 10/17/2018 Page 4 of 8

Ai. Diaz Rubio’s testimony makes clear that this case should never have been filed. _

12. As aresult of the filing of the instant lawsuit, Mr. Herrera and UniVista Holdings
were forced to retain counsel and mount a defense against frivolous claims that should never
have been filed in the first place.

I. ARGUMENT

This Court has various tools in its arsenal to reign in litigants and their counsel, which
include both the Court’s inherent power to impose sanctions and the use of 28 U.S.C. §1927 asa
basis to impose sanctions against litigants and their counsel. See Chambers v. NASCO, Inc., 501
USS. 32, 42 (1991) (discussing the court’s “inherent power” to impose sanctions.) This Court is
present with the scenario in which it should employ such tools to address the conduct before it.

Indeed, “[t]here are ample grounds for recognizing ... that in narrowly defined

circumstances federal courts have inherent power to assess attorney’s fees against

counsel,” Roadway Express, supra, 447 U.S., at 765, 100 S.Ct., at 2463, even though the

so-called “American Rule” prohibits fee shifting in most cases. See Alyeska Pipeline

Service Co. v. Wilderness Society, 421 U.S. 240, 259, 95 S.Ct. 1612, 1622, 44 L.Ed.2d
141 (1975).

Chambers, 501 U.S. at 45.

This case presents a situation in which Alberto Naranjo, Esq. of the AN Law Firm, P.A.,
filed a lawsuit for FLSA overtime wages on behalf of Plaintiff, Yanira Diaz Rubio, without Ms.
Diaz Rubio having worked for either of the Defendants during the three years immediately
preceding the filing of the Complaint. But see 29 U.S.C. §255(a) (“a cause of action arising out
of a willful violation may be commenced within three years after the cause of action accrued”.)
Ms. Diaz Rubio testimony will show that the statute of limitations expired before her Complaint
was filed and that she is not owed any money by these Defendants. Under the circumstances

presented, this Court must sanction Ms. Diaz Rubio and her counsel under its inherent authority

and 28 U.S.C. §1927.
Case 1:18-cv-23830-FAM Document 12 Entered on FLSD Docket 10/17/2018 Page 5 of 8

_ Section 1927’s purpose is to deter frivolous litigation and abusive practices by attorneys
and to ensure that those who create unnecessary costs bear them. Roadway Express v.
Piper, 447 U.S. 752, 762 (1980). To impose sanctions under this statute: (1) the attorney
must engage in unreasonable and vexatious conduct; (2) that conduct must multiply the
proceedings; and (3) the amount of the sanction must bear a “financial nexus to the
excess proceedings.” Peterson v. BMI Refractories, 124 F.3d 1386, 1396 (11th Cir.
1997).

The standard for imposing sanctions under § 1927 turns on the attorney’s objective
conduct as compared to how a reasonable attorney would have acted under the
circumstances. Norelus, 628 F.3d at 1282. Objectively reckless conduct is sufficient to
justify sanctions under § 1927 even if the attorney does not act knowingly and
malevolently. /d. at 1291.

Collar v. Abalux, Inc., 16-20872-CIV, 2018 WL 3328682, at *11 (S.D. Fla. July 5, 2018). The

Court’s authority to award sanctions pursuant to §1927 is broad:
We have observed that a district court’s authority to issue sanctions for attorney
misconduct under § 1927 is either broader than or equally as broad as the district court's
authority to issue a sanctions order under its inherent powers. See Cordoba v. Dillard's,
Inc., 419 F.3d 1169, 1178 n. 6 (11th Cir.2005). Therefore, we only examine whether the
sanctions imposed here were a proper exercise of the discretion granted to the court under
§ 1927. If the sanctions were permissible under § 1927, then they were proper, and there

is no need to examine whether the sanctions were also permissible under the court's
inherent powers.

Amlong & Amlong, P.A. v. Denny’s, Inc., 500 F.3d 1230, 1239 (11th Cir. 2007). Under the facts,
this case should have not been brought — and it should not have been continued after Ms. Diaz
Rubio’s deposition. See Avirgan v. Hull, 932 F.2d 1572; 1582 (11th Cir. 1991) (citing Collins v.

Walden, 834 F.2d 961, 965 (11th Cir. 1987) (“When it becomes apparent that discoverable
evidence will not bear out the claim, the litigant and his attorney have a duty to discontinuetheir
quest.”)The standard for imposing sanctions turns on the attorney's objective conduct as
compared with how a reasonable attorney would have acted under the circumstances. Norelus v.
Denny’s Inc., 628 F.3d 1270, 1282 (11th Cir.2010). Objectively reckless conduct is sufficient to

justify sanctions, even if theattorney does not act knowingly and malevolently. Jd. at 1291.
Case 1:18-cv-23830-FAM Document 12 Entered on FLSD Docket 10/17/2018 Page 6 of 8

The purpose of 28 U.S.C. §1927 is to deter frivolous litigation and abusive litigation
practices by attorneys and to ensure that those whose actions result in otherwise unnecessary fees
and costs bear them. Roadway Express v. Piper, 447U.S. 752 (1980). For sanctions to be
awarded pursuant to §1927, three requirements must be met: (1) the attorney must engage in
unreasonable and vexatious conduct; (2) that conduct must multiply the proceedings; and (3) the
amount of the sanction must bear a “financial nexus to the excess proceedings.” Peterson v. BMI
Refractories, 124 F.3d 1386, 1396 (11th Cir. 1997).

By way of background for the Court’s consideration, Mr. Naranjo holds himself out as an
attorney who practices employment litigation on his website: http s://anlawfirm.com/.

Furthermore, Mr. Naranjo’s website contains an image whereby he further represents that he

acted as a “Co-Chair” of a program put on by The Florida Bar’s Labor and Employment Section:

 

/ Alberto Naranjo, Jr.

| Program Co-Chair
AN Law Firm, P.A.
/ Miami

 

https://anlawfirm.com/pay-now. In short, Mr. Naranjo should have known better.

 

By filing a federal lawsuit on behalf of Ms. Diaz Rubio, Mr. Naranjo must have first
engaged in a reasonable investigation as to the basis for his client’s claims and certified that he
completed same by signing the Complaint. See Fed. R. Civ. P. 11(b). It necessarily follows that
he also must have secured the authority to engage in the act of initiating and pursuing a federal
lawsuit on behalf of Ms. Diaz Rubio. See In re Engle Cases, 283 F. Supp. 3d 1174, 1241 (M.D.

Fla. 2017) (determining that lawyers who filed cases without their client’s authorization “ought
Case 1:18-cv-23830-FAM Document 12 Entered on FLSD Docket 10/17/2018 Page 7 of 8

to, be sanctioned pursuant to 28 U.S.C. § 1927 for maintaining these cases in bad faith”.)The
evidence from Ms. Diaz Rubio in the form of her deposition testimony confirms that the
Complaint in this case should have never been filed.
This Court’s award of sanctions, when imposed based on several grounds, will not
ordinarily be disturbed.
When a district court cites multiple sources of authority for issuing sanctions, the
appellate court’s basic task in reviewing the sanctions is to determine whether the
sanctions were permissible under at least one of those sources of authority. See
Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1365 (11th Cir.1997). If any one of

the sources of authority invoked by the district court provides a sound basis for the
sanctions, we must affirm the sanctions order.

Amlong & Amlong, P.A. v. Denny’s, Inc., 500 F.3d 1230, 1238 (11th Cir. 2007).

Defendants, therefore, request that this Court consider the effect of their having to not
only defend against a federal lawsuit, but also the fact that this case will forever be memorialized
on Pacer.

In regards to the two bases upon which this Court is urged to sanction Plaintiff and her
counsel, “A district court’s authority to issue sanctions under section 1927 is either broader than
or equally as broad as a court’s authority to issue sanctions under its inherent powers.”’See
McDonough vs. City of Homestead, 2018 WL 4620176, at *3 (S.D. Fla. Sept. 25, 2018) (citing
Cordoba v. Dillard’s, Inc., 419 F.3d 1169, 1178 n.6 (11th Cir. 2005).)

Ill. CONCLUSION

Defendants have been damaged as a result of the filing and prosecution of this case. They
had to bear the expense of retaining the undersigned counsel to defend Ivan Herrera and
UniVista Holdings Inc who will now have a record of having been sued. Defendants requests
that the Court not only award them sanctions against Ms. Diaz Rubio and her counsel, but to also

refer Mr. Naranjo to the Ad Hoc Committee on Attorney Admissions, Peer Review, and
Case 1:18-cv-23830-FAM Document 12 Entered on FLSD Docket 10/17/2018 Page 8 of 8

Attorney Grievance and/or to The Florida Bar for filing and proceeding with this case under the
facts presented.
VERIFICATION
By my signature below, I execute this Declaration in Miami-Dade County, Florida and
declare under penalty of perjury that the foregoing is true and correct.

Dated: October 17, 2018.

s/Juan M. Carrera, Esq.
Juan M. Carrera, Esq

RULE 7.1 CERTIFICATION

 

Counsel for the movants conferred with all parties or non-parties who may be affected by
the relief sought in the motion in a good faith effort to resolve the issues raised in the motion by
asking that Ms. Diaz Rubio and her counsel dismiss this case with prejudice and agree to satisfy
Defendants attorneys’ and costs incurred in defense of this case, but they have failed to do so.

CARRERA & AMADOR, P.A.
Counsel for Defendants

s/Juan M. Carrera, Esq.
Juan M. Carrera, Esq.

CERTIFICATE OF SERVICE

 

WE HEREBY CERTIFY that a true and correct copy of the foregoing was served
through filing in the U.S. District Court’s CM/EDF System on this 17th day of October,
2018,which will effect service on Alberto Naranjo, Esq., AN@ANLawFirm.com, AN LAW
FIRM, P.A., Counsel for Plaintiff, 7900 Oak Lane #400, Miami Lakes, FL 33016, and on all

others who appeared in this action.
